,,, .
.    '



            To: Abel Acosta                               From: Ricardo Cavazos #1358886
            Clerk of the T.C.C.A.


                 Dear sir, I had sent to this Honorable Court a request for status and
            standing as well as a· docl<et sheet showing every i tern that hes been received
            by this Court in conection with the .V'ilri ts of Habeas Corpus 11.07 that I have
            now got filed and pending in the cases numbered as WR-75,914-05, WR-75,914-
            06, ~·ffi.-75,914-07, WR-75,914-08.
                 I am making this request at the behest of my writwriter, Mr. Damon Earl
            Lewis, \vho handled my first Writs of Habeas Corpus 11.07 seeking an out-of-
            time appeaL tvhich was granted on March 28, 2012, I regreat to inforin this
            Court that my previous ::::-equest ~-ras mista.l<enly_ansuered improperly, I was
            given information on the .writs that I had filed concerning the out-of-time
            appeal when I vlas making my request on the new · vrri ts of habeas corpus 11.07
            with the cause numbers shown above.        ·
                 The writs that I am·requesting information on has had an order for findings
            of fact and · conclusions of law and if necessary a hearing b~ held1 placed
            on them by this ·court, however, there seemed to be some k:j.nd of confusion
            as to which judge was to handle thts case, the prosecutors office filed a
            preposed findings of fact and conclusion of law'and I have filed a rebuttal
            to their filings·~ ·I have since received from this Court a notice, via white
            card, showing that· on July 10,2014 the supplemental clerk's record, in re-
            sponse to the order issued by this Court, has been received and presented
            to the Court .
               . I   would first raise a complaint to this Court that I was not provided
            a copy of the order to forward the clerk's record, nor was· I informed of
            •·1ha.t was included in this supplemental clerk's record, >vhich is very improper.
                 Since I have been deprived of this information, my wri tvri ter, rtr. Lewis,
            is · concerned tha.t the · Court has received the entire record, which should
            have included the rebuttal to the states preposed finding of fact and con-
            clusion of law as \vell as the. two motions req.u~st~ng a subpoena for the entire
            District Attorney Records andr a subpoena for th.~)10tes of the assistant District
            Attorney that handled this case.                   ·               _
                 I   hUY.lbly request that I be provided with the status a:r'fd standing of these
            writs of habeas cqrpus 11.07 and a docl<et sheet showing every docuwent that
            has been received by this Court concerning these writs.
                                                                              TriANK YOU.
            Date: June ftl__, 2015                             SINCERELY
                                                               RICARDO CAVAZOS il358886




                                                                       ·.. ~..:.:




                                                      /



                                                                      . RECEIVED IN
                                                                 CC)URT OF CRt~n/N •
                                                                       ..    . ·.·•' A.L APPEALS
                                                                          JUN 112015